EXHIBIT 10.85

 

[cool_ex1085img1.jpg]

 

Dated as of March 7, 2018

 

Judson Bibb

 

Dear Mr. Bibb:

 

This is to confirm that on February 12, 2018, in payment of $50,000 of the
accrued salary owed to Judson Bibb (“Employee”) by the Company, the Company
issued Employee 1,000,000 shares (“Shares”) of the Company’s common stock and a
warrant (the “Warrant”) to purchase 1,000,000 shares of the Company’s common
stock at an exercise price of $.0714 per share (the “Shares and Warrants are
collectively referred to herein as “Securities”). A copy of the Warrant is
attached to this letter agreement as exhibit A.

 

Employee acknowledges that the acquisition of the Securities involves a high
degree of risk and an investment in the Securities is highly speculative.

 

Employee represents that the Securities are being acquired for investment, and
not with a view to the resale or distribution of any part thereof, and that the
Employee has no present intention of selling, granting any participation in, or
otherwise distributing the same. Employee further represents that the Employee
does not presently have any contract, undertaking, agreement or arrangement with
any person to sell or transfer to such person or to any third person, with
respect to any of the Securities.

 

Employee acknowledges that the Securities have not been, and will not when
issued be, registered under the Securities Act of 1933, as amended. The Employee
acknowledges that the Securities will be when issued “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Employee must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities or an exemption from such registration and qualification
requirements is available. Employee acknowledges that the certificates
representing the Securities will bear a standard restrictive legend reflecting
that they are “restricted securities”.

 

Please indicate your agreement with the foregoing by signing and returning a
copy of this letter to us.

 



 

Very truly yours,

 

 

 

 

 

Cool Technologies, Inc.

        By: /s/ Timothy Hassett

 

Name:

Timothy Hassett     Title: Chairman and CEO  



  



Agreed and Accepted:

 

 

 

/s/ Judson Bibb

 

Judson Bibb

 



 



   

   



 

[cool_ex1085img1.jpg]

Exhibit A

Warrant Agreement

 

 



 



 